          Case 1:19-cv-01907-PEC Document 7 Filed 01/24/20 Page 1 of 2




       3Jn tbe mlniteb $)tates Qtourt of jfeberal Qtlaims
                                        No. 19-1907L

                                  (E-Filed: January 24, 2020)

                                             )
TCHOU TCHOUMA                                )
TCHOUPITOULAS NATION,                        )
                                             )
                     Plaintiff,              )
                                             )
V.                                           )
                                             )
THE UNITED STATES,                           )
                                             )
                     Defendant.              )
__________                                   )

                                           ORDER

        The court stayed this case on January 6, 2020, to allow plaintiff time to retain
counsel. See ECF No. 5 (order). On January 21 , 2020, the court received two filings
from plaintiff: (1) a document titled "Objection to the Stay of Proceedings/Notice of
Special Appearance," and (2) a document titled "Fiduciary Assignment for Plenary
Protection to the N.A.A.I.P. per Contractual Agreement." The clerk's office stated that
the filings were defective for the following reasons: (1) proof of service is missing,
pursuant to Rule 5.3 of the Rules of the United States Court of Federal Claims (RCFC);
(2) copies are missing, pursuant to RCFC 5.5(d)(2); and (3) there is no provision in the
court' s rules to allow for the filing of plaintiffs submissions. The matter was referred to
the undersigned for a ruling.

       The first submission appears to be an objection to the court's order staying this
matter. As stated in the court' s January 6, 2020 order, "plaintiff must retain counsel to
represent it in this matter because plaintiff is an entity, not an individual." ECF No. 5 at
1. Because the court's decision to stay this matter was a ruling that requires plaintiff to
comply with this court's rules to retain counsel, it is not a decision that the court will
address again in response to plaintiffs objection. However, for transparency on the
record, the court shall allow for the filing of the objection on the docket in this matter.
Plaintiff is reminded that this matter is stayed and no future filings, other than what the
court has ordered, shall be filed .
          Case 1:19-cv-01907-PEC Document 7 Filed 01/24/20 Page 2 of 2




       Plaintiffs second submission is titled as a "Fiduciary Assignment for Plenary
Protection to the N.A.A.I.P. Per Contractual Agreement." It states, in pertinent part:

       I, Hvisha Opa Luski, Principal Chief of the TCHOU THOUMA
       TCHOUPITOULAS NATION [Choctaw People of the River], at 1527
       GAUSE BL VD #293 Slidell Louisiana Republic; hereby assign the
       N.A.A.I.P. with Plenary Power of Attorney and appoint Shikoba Hatukchaya
       Luski, N.A.A.I.P. Member No. 713510999, as Fiduciary and Attorney-In-
       Fact, to present all pleadings and exhibits in this VERIFIED CLAIM Case
       No. 1: 19-cv-0 1907-PEC.

The court deems the second submission as plaintiffs motion to substitute, as required
under RCFC 83.l(c)(4)(A). However, the court must deny the motion to substitute
because Shikoba Hatukchaya is not a member of this court's bar, pursuant to RCFC
83.l(a)(B). As such, this case shall remain stayed to allow plaintiff to retain counsel.

       Accordingly, the clerk's office is directed to FILE plaintiffs "Objection to the
Stay of Proceedings/Notice of Special Appearance," as plaintiff's opposition to the
court's January 6, 2020 order; and, plaintiffs "Fiduciary Assignment for Plenary
Protection to the N.A.A.I.P. Per Contractual Agreement" as plaintiff's motion to
substitute by leave of the court as of the date of this order. Once filed, plaintiffs motion
to substitute is DENIED for the above stated reason. The deadlines set forth in the
court's January 6, 2020 order remain in full effect.

       IT IS SO ORDERED.


                                         ~h&y)~
                                          ATRICIA      E.CAMPElL-MTH
                                         Judge




                                             2
